FILED
                            NOT FOR PUBLICATION                              JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LUKE D. BRUGNARA,                                No. 14-70325

               Petitioner - Appellant,           Tax Ct. No. 10243-12L

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Luke D. Brugnara appeals pro se from the Tax Court’s summary judgment

for the Internal Revenue Service regarding his federal income tax liabilities for

various tax years. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review

de novo, Taproot Admin. Servs., Inc. v. Comm’r, 679 F.3d 1109, 1114 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012), and we affirm.

      The Tax Court properly granted summary judgment as to tax years 2006,

2007, and 2008 because Brugnara failed to raise properly the underlying tax

liability in a collection due process (“CDP”) hearing. See Giamelli v. Comm’r, 129
T.C. 107, 115 (2007) (when a taxpayer disagrees with a notice of determination,

the taxpayer may ask the Tax Court to consider the issues that were properly raised

in the CDP hearing); Treas. Reg. § 301.6330-1(f)(2) Q & A F3 (“An issue is not

properly raised if the taxpayer fails to request consideration of the issue by

Appeals, or if consideration is requested but the taxpayer fails to present to

Appeals any evidence with respect to that issue after being given a reasonable

opportunity to present such evidence.”).

      We reject as unsupported by the record Brugnara’s contention that he did not

receive the notice of determination.

      AFFIRMED.




                                           2                                     14-70325